Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 1 of 19 PageID #: 813




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

  LEN DAVIS,                                       )
                                                   )
                           Plaintiff,              )
                                                   )
                      v.                           )   No. 2:17-cv-00467-JPH-DLP
                                                   )
  CHARLES A. DANIELS Former Warden                 )
  USP Terre Haute,                                 )
  DANIEL RUPSKA Health Director, USP               )
  Terre Haute,                                     )
  DOUG SHEPHERD Chief Dental Officer,              )
  USP Terre Haute,                                 )
                                                   )
                           Defendants.             )
                                                   )
                                                   )
  UNITED STATES OF AMERICA,                        )
                                                   )
                           Interested Party.       )

    ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

        Plaintiff Len Davis, an inmate in the Federal Bureau of Prisons ("BOP"),

  complained of severe tooth pain for nearly three months before having his tooth

  extracted. Dkt. 1 at 1. Mr. Davis argues that Defendants provided

  unconstitutionally deficient medical care. Id. Defendants have filed a motion

  for summary judgment. Dkt. [89]. For the reasons below, that motion is

  GRANTED.

                                           I.
                                 Facts and Background

        Because Defendants have moved for summary judgment under Rule

  56(a), the Court views and recites the evidence "in the light most favorable to



                                               1
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 2 of 19 PageID #: 814




  the non-moving party and draw[s] all reasonable inferences in that party's

  favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009).

        A.        Mr. Davis' Dental Care

        Mr. Davis is a federal inmate at the BOP's Federal Correctional Complex

  ("FCC") in Terre Haute, Indiana. Dkt. 97 at 6 ¶ 38. During the relevant period,

  he resided in the "Special Confinement Unit," dkt. 89-18 at 10 (Davis Dep.

  10:13–14), where inmates were locked in their cells "[u]p to 23 hours a day,"

  dkt. 89–5 at 32 (Daniels Dep. 126:10–17).

        Between December 5 and December 13, 2015, Mr. Davis submitted four

  requests for care for severe dental pain. Dkt. 89-18 at 21–23 (Davis Dep.

  21:19–23:1). After the fourth request, Nurse Susan Porter saw Mr. Davis

  during sick call and made a note of her visit. Dkt. 89-10. Mr. Davis

  complained of "Intense Pain in [his] gums . . . in the bottom left side of [his]

  mouth." Id. at 1. Nurse Porter looked at "his left lower gum area" but "did not

  see anything through the cell window." Id. Mr. Davis declined ibuprofen and

  asked for antibiotics and "to be prescribed pain medication immediately"

  because he had already tried Aleve, ibuprofen, and Sensodyne toothpaste. Id.

  Mr. Davis said that nothing had alleviated the "intense" pain and that he

  hadn't "slept in 24 hours." Id. Nurse Porter noted that she planned to speak to

  Dr. Douglas Shepherd, FCC Terre Haute's Chief Dental Officer, "in regard to

  dental list and inmate requests" and would "forward this note to Dr. Shepherd

  as well." Id.




                                           2
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 3 of 19 PageID #: 815




        On December 13, Mr. Davis emailed Andrew Rupska, the Health Services

  Administrator at FCC Terre Haute, explaining that he felt severe pain in his

  gums on the bottom left side of his mouth under two filled teeth. Dkt. 89-3.

  He asked to see a dentist immediately. Id. The next morning, on December 14,

  Mr. Rupska responded that he had forwarded Mr. Davis' request to the dental

  department. Id. That same day, Mr. Davis submitted his fifth request,

  repeating his symptoms, self-diagnosing his ailment as "infected pulp under

  tooth," and asking for prescriptions and to see a doctor. Dkt. 97-4 at 1–2; dkt.

  89-18 at 24 (Davis Dep. 24:2–4). Mr. Davis also stated that he understood

  BOP policies to require "prompt attention" for "emergencies of a medical

  nature." Dkt. 97-4 at 2.

        On December 16, 2015, Dr. Shepherd wrote Mr. Davis a letter informing

  him that his name was on the waiting list:

        Per the triage nurse, you had no visible swelling or drainage
        therefore, you[r] condition is not considered life threatening. Due to
        your condition not being life threatening, you are not an urgent
        condition. You will be seen in order of your complaint. When your
        name reaches the top of the waiting list you will be seen to evaluate
        your needs. You can continue to take over the counter medications
        for pain. I will write you a prescription for antibiotics to counter an
        underlying problem that is not visible with obvious swelling and
        drainage.

  Dkt. 89-11. Dr. Shepherd then prescribed Mr. Davis a round of penicillin for

  "[d]isease of hard tissues of teeth, other" and noted that "[p]atient has several

  complaints of gums and teeth hurting." Dkt. 89-12. He also noted that

  "[t]riage nurses have found no swelling or drainage with patient[']s complaint.




                                           3
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 4 of 19 PageID #: 816




  Rx will be written to eliminate any unseen possible infection, if present.

  Patient will be seen in order of complaint." Id.

        That same day, Mr. Davis stopped Mr. Rupska as he walked by his cell

  door to discuss Dr. Shepherd's response to his BP-8. Dkt. 89-18 at 35–36

  (Davis Dep. 35:19–36:8). Mr. Rupska read Dr. Shepherd's response and said

  that he "agree[d] with it." Id. at 36 (36:9). He added, "if [Mr. Davis] were on the

  street, no other dentist would place [him] ahead of any other patients

  regardless of [his] pain." Id. (36:9–13). Mr. Rupska also expressed frustration

  that "Dr. Shepherd prescribed medication to [Mr. Davis] without ever seeing

  [him]." Id. (36:14–17). But Dr. Shepherd "routinely" prescribed antibiotics

  without seeing patients. Dkt. 89-8 at 74 (Shepherd Dep. 74:3–10).

        Two days later, on December 18, 2015, Mr. Davis filed a request for

  administrative review:

        Since 12-3-15 I've suffered with severe pain in a "pulp" under lower
        back teeth. From 12-12-15 thru 12-13-15 I got 1 hour of sleep in a
        39 hour period. I stood on my feet 26 hours with one hour of sleep.
        Pain increased exponentially when I attempted to sit or lay down.
        Commissary's 'Aleve', 'Ibuprofen', and Sensodyne toothpaste was
        ineffective. 'Medical' refused to give me anything for pain and chief
        dental officer 'Shepherd' refused to see me as a 'emergency dental
        patient.' His 'litmus test' for 'emergency dental treatment' is: "life
        threatening condition." This violates B.O.P. Policy 6400.02 (Dental
        Services) D.(1). Also it violates 8th Amendment. . . . I'm requesting
        to be given proper effective pain medication until I can be seen by a
        dentist. I also request that B.O.P. Policy be adjusted to reflect that
        proper attention should be given to prisoners by a doctor who can
        properly prescribe pain medication.

  Dkt. 89-6 (emphasis in original). Under BOP Policy 6400.02(8)(d)(1), 24-hour

  emergency dental care "will be available to all inmates," including "treatment

  for relief of severe dental pain" and "acute infections." Dkt. 97-1 at 10–11.
                                           4
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 5 of 19 PageID #: 817




        On January 7, 2016, Dr. Shepherd examined Mr. Davis, noting a

  "Toothache" as Mr. Davis' "Chief Complaint." Dkt. 89-13 at 1. Mr. Davis

  complained about pain in the gum behind tooth #18, a lower-left molar. Id.;

  dkt. 89-9 at 2 (Shepherd Decl. ¶ 11). Dr. Shepherd took "[x]-rays of the area,

  which revealed . . . plaque and bone loss between the roots." Dkt. 89-9 at 2

  (Shepherd Decl. ¶ 11). Mr. Davis had a painful reaction to Dr. Shepherd

  tapping on the tooth, "an indication that he ha[d] an abscess." Dkt. 89-8 at

  83–84 (83:20–84:2). Dr. Shepherd also observed bleeding after probing tooth

  #18. Id. at 84 (84:3–5). In addition, tooth #17 was "impacted," meaning "it was

  way below the gum and the bone," and Dr. Shepherd could not "feel the tooth

  with [his] probe." Id. at 84 (84:5–19).

        Dr. Shepherd concluded that Mr. Davis had chronic gingivitis induced by

  plaque. Id. at 85 (85:8–12); dkt. 89-13 at 1. Dr. Shepherd then placed a

  resin/glass ionomer restoration material on the tooth, dkt. 89-13 at 2,

  believing it could "treat the tooth and hopefully restore it," dkt. 89-9 at 2

  (Shepherd Decl. ¶ 12). Dr. Shepherd instructed Mr. Davis on proper flossing

  techniques and prescribed a five-day course of penicillin for gingivitis and

  inflammation of the gums. Dkt. 89-8 at 85 (Shepherd Dep. 85:18–25); dkt. 89-

  13 at 1–2. Dr. Shepherd also told Mr. Davis that his gums were infected, he

  had a broken tooth, and he was experiencing an abscess tooth. Dkt. 89-18 at

  26 (Davis Dep. 26:1–6). Mr. Davis "started flossing for the next ten days" but

  still experienced pain. Id. at 26–27 (26:23–27:5).




                                            5
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 6 of 19 PageID #: 818




        On January 18, 2016, Mr. Davis submitted another sick call request. Id.

  at 28 (28:1–4). And on January 21, Warden Charles Daniels denied Mr. Davis'

  December 18 request for administrative review:

        A review of your medical record reveals you submitted a dental sick
        call request on December 5, 2015, and are currently waiting for an
        appointment to see the dentist to evaluate your complaint. The
        dentist processes non-emergent complaints in the order they are
        received. Per the triage nurse, you have no visible swelling or issues
        which are considered emergent. Only life threatening issues are
        considered urgent to the point of being seen before other complaints.
        Your complaint and symptoms are not life threatening and,
        therefore, routine in nature. The dentist did prescribe you an
        antibiotic on December 16, 2015, for any possible underlying
        infection. You state you already have pain medication, though you
        claim it does not eliminate the pain. The dental department will not
        prescribe you a stronger pain medication for this type of complaint.
        You can purchase over the counter medications through
        commissary if needed for your pain. If your condition worsens,
        please report to Dental sick-call for reevaluation.

  Dkt. 89-7.

        On February 10, 2016, Mr. Davis requested an update from Dr.

  Shepherd, dkt. 97-2; on February 18, a nurse observed swelling, dkt. 89-15;

  and on February 22, Dr. Shepherd prescribed a new course of antibiotics

  without examining Mr. Davis, dkt. 89-16. On February 25, 2016, Dr.

  Shepherd performed a dental exam. Dkt. 89-17. Dr. Shepherd observed that

  tooth #18 was loose, bleeding, and positive to percussion, with bone loss

  between the roots and a possible abscess or infection. Id.; dkt. 89-8 at 79, 93–

  94 (Shepherd Dep. 79:1–11, 93:2–94:15); dkt. 97-3. Dr. Shepherd extracted

  tooth #18 and prescribed Mr. Davis ibuprofen. Dkt. 89-17 at 2.




                                          6
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 7 of 19 PageID #: 819




        B.    Procedural History

        In October 2017, Mr. Davis sued several defendants for damages and

  declaratory relief, asserting Bivens claims for failure to provide adequate

  medical treatment. See dkt. 1 at 1, 10; see Hernandez v. Mesa, 140 S. Ct. 735,

  741 (2020) (noting recognition of Bivens claims for Eighth Amendment

  violations). Some defendants have been dismissed, dkt. 38, dkt. 39; Dr.

  Shepherd, Andrew Rupska, and Charles Daniels remain.

        C.    Defendants

              1. Douglas Shepherd

        From 2007 to 2019, Dr. Douglas Shepherd served with the United States

  Public Health Service ("PHS") as FCC Terre Haute's Chief Dental Officer. Dkt.

  89-9 at 1 (Shepherd Decl. (¶¶ 2–3). He oversaw inmate dental care, id. at 1

  (Shepherd Decl. ¶ 6), and—during the relevant period—was FCC Terre Haute's

  only dentist, dkt. 89-8 at 33–34 (Shepherd Dep. 33:21–34:4); dkt. 89-18 at 39

  (Davis Dep. 39:6–13). As a result, Dr. Shepherd had sole responsibility for

  dental care for all 3,600 inmates at FCC Terre Haute. Dkt. 89-8 at 34

  (Shepherd Dep. 34:3–6).

        Dr. Shepherd scheduled appointments and maintained the dental-care

  waitlist himself. Id. at 24, 29, 33 (Shepherd Dep. 24:21–23, 29:12–17, 33:2–

  10). If an inmate requested to see him, then "the person [wa]s going to be

  seen." Id. at 24, 29 (24:21–23, 29:12–17). Unless a complaint was "life-

  threatening," it was "taken in order of . . . complaint." Id. at 30, 31–32 (30:1–7,

  31:20–32:1). According to Dr. Shepherd, because "there is no way to assess


                                           7
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 8 of 19 PageID #: 820




  dental pain," he placed all complaints based solely on pain on a wait list. Id. at

  31 (31:11–32:14).

                2. Andrew Rupska

           Mr. Rupska served as Health Services Administrator at FCC Terre Haute

  from April 7, 2013 through November 26, 2017. Dkt. 89-1 at 1 (Rupska Decl.

  ¶ 2). He directed the administration of the Health Services Department, id. at 2

  (¶ 5), and approved BOP policies and procedures, dkt. 89-2 at 14, 15–16

  (Rupska Dep. 14:15–19, 15:2–16:4). Before approving a dental policy, Mr.

  Rupska consulted the Clinical Director, the Chief Dental Officer, the Associate

  Warden over Health Services, and usually the Warden. Id. at 16–17 (16:8–

  17:1).

            Mr. Rupska is a registered nurse, id. at 9 (Rupska Dep. 9:1–15), but as

  Health Services Administrator, he "did not provide direct medical or dental care

  to inmates unless a medical emergency arose," dkt. 89-1 at 2 (Rupska Decl.

  ¶ 5). He assessed whether employees followed policies and procedures in the

  prison's medical and dental care. Dkt. 89-2 at 9, 23 (Rupska Dep. 9:21–23,

  23:8–16). If Mr. Rupska determined that an employee did not follow a prison

  policy, Mr. Rupska could intervene and "take it to the next step." Id. at 36

  (36:2–5). Mr. Rupska also processed administrative grievances filed by inmates

  about their medical care. Dkt. 89-1 at 2 (Rupska Decl. ¶ 8). If a grievance

  involved a dental issue, he usually instructed his assistant to send the

  complaint to Dr. Shepherd to investigate and respond. Id.; dkt. 89-2 at 25–27

  (Rupska Dep. 25:23–27:5).


                                           8
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 9 of 19 PageID #: 821




               3. Charles Daniels

        Charles Daniels served as Warden at FCC Terre Haute from February 22,

  2015 until December 31, 2016. Dkt. 89-4 at 1 (Daniels Decl. ¶ 1). In this role,

  he "did not treat patients or participate in clinical medical or dental decisions."

  Id. at 1 (¶ 4). Mr. Daniels had no qualifications to render or decide dental

  treatment, did not possess prescriptive privileges, and did not participate in

  scheduling inmate dental treatment. Id. at 1–2 (¶ 4). But as Warden, he "had

  final authority for administrative decisions" and "was responsible" for ensuring

  that medical diagnoses "were consistent with law, statute," and prison policy.

  Dkt. 89-5 at 23 (Daniels Dep. 90:21–94:8). Like all employees, he had an

  obligation to abide by and implement BOP policies. Id. at 24 (95:13–16).

                                          II.
                                    Applicable Law

        Summary judgment shall be granted "if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

  inform the court "of the basis for its motion" and specify evidence

  demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

  v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

  burden, the nonmoving party must "go beyond the pleadings" and identify

  "specific facts showing that there is a genuine issue for trial." Id. at 324.

        In ruling on a motion for summary judgment, the Court views the

  evidence "in the light most favorable to the nonmoving party and draw[s] all



                                           9
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 10 of 19 PageID #: 822




  reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation

  omitted).

                                           III.
                                         Analysis

        "[P]rison officials and medical staff violate the Eighth Amendment's

  prohibition on cruel and unusual punishment when they act with deliberate

  indifference to a prisoner's serious medical needs." Rasho v. Elyea, 856 F.3d

  469, 475 (7th Cir. 2017) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). To

  defeat summary judgment on such a claim, a plaintiff must satisfy both an

  objective and a subjective element. Id. "He must first present evidence

  supporting the conclusion that he had an objectively serious medical need."

  King v. Kramer, 680 F.3d 1013, 1018 (7th Cir. 2012). He must also

  demonstrate a genuine issue of fact on the subjective question of whether the

  doctor and prison officials "were aware of this serious medical need and were

  deliberately indifferent to it." Id.

        For summary-judgment purposes, Defendants do not dispute that Mr.

  Davis' severe tooth pain constitutes an objectively serious medical condition.

  See dkt. 90; Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010) ("Tooth decay

  can constitute an objectively serious medical condition because of pain and the

  risk of infection."). The only question therefore is whether a reasonable jury

  could find that each Defendant was deliberately indifferent to his condition. To

  establish this subjective element, a plaintiff must show more than negligence—




                                           10
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 11 of 19 PageID #: 823




  "something akin to recklessness." Giles v. Godinez, 914 F.3d 1040, 1049 (7th

  Cir.), cert. denied, 140 S. Ct. 50 (2019).

        A. Dr. Shepherd

        Mr. Davis alleges that Dr. Shepherd acted with deliberate indifference by

  failing to: (1) prioritize his complaints, (2) follow BOP policy, (3) develop pain

  assessment criteria, (4) treat his pain and infection, and (5) timely respond to

  his requests for treatment. Dkt. 97 at 4, 12 (¶¶ 15–17, 85–91). Dr. Shepherd

  argues that he is "absolutely immune from liability" because of his position as

  a commissioned officer in PHS during the relevant period. Dkt. 90 at 16. Mr.

  Davis responds that Dr. Shepherd is estopped from asserting immunity. Dkt.

  97 at 22.

               1. Estoppel

        Mr. Davis argues that Dr. Shepherd should be "equitably estopped from

  evading liability by claiming immunity" because Dr. Shepherd wrote a message

  to him on BOP letterhead and three court filings represented Dr. Shepherd as a

  current or former BOP employee. Id. at 5 ¶ 31, 6 ¶ 33–35 (referencing dkt. 9;

  dkt. 18; dkt. 21), 22. Mr. Davis argues that, for these reasons, it took him over

  a year to learn that PHS, and not BOP, employed Dr. Shepherd as a dentist.

  Dkt. 70 at 2 ¶ 7.

        However, Mr. Davis cites no authority supporting his call for estoppel.

  Moreover, the United States submitted the cited court filings before Dr.

  Shepherd appeared in the case. See dkt. 30 (Notice of Appearance). Indeed, on

  the day his attorney filed her appearance, Dr. Shepherd cured any


                                           11
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 12 of 19 PageID #: 824




  misrepresentations by raising absolute immunity as an affirmative defense in

  his answer, dkt. 31 at 8, and in the tendered case management plan, dkt. 34 at

  2. Estoppel therefore does not apply.

              2. FTCA Immunity

        The Federal Torts Claims Act ("FTCA") provides the "exclusive" remedy for

  personal injury claims relating to medical or dental functions against "any

  commissioned officer or employee of the [PHS] while acting within the scope of

  his office or employment." 42 U.S.C. § 233(a); see Hui v. Castaneda, 559 U.S.

  799, 812 (2010). Section 233(a) therefore "precludes Bivens actions against

  individual PHS officers or employees for harms arising out of conduct described

  in that section." Hui, 559 U.S. at 812.

        Here, Dr. Shephard (1) was a "commissioned officer or employee of the

  Public Health Service" and (2) acted "within the scope of his office or

  employment." 42 U.S.C. § 233(a); see Early v. Shepherd, No. 2:16-cv-00085-

  JMS-MJD, 2017 WL 4650873, at *2 (S.D. Ind. Oct. 17, 2017) (employing the

  two-prong approach). First, Dr. Shepherd was a commissioned Captain with

  PHS when he treated Mr. Davis at BOP. Dkt. 89-9 at 1 (Shepherd Decl. ¶ 2);

  dkt. 89-8 at 9, 10–11 (Shepherd Dep. 9:1–6, 10:16–11:15). Mr. Davis argues

  that a triable issue of fact exists as to Dr. Shepherd's employment status based

  solely on the letterhead on his December 15, 2015 memo to Mr. Davis —which

  said, "U.S. Department of Justice, Federal Bureau of Prisons." See dkt. 97 at 5

  ¶ 31; dkt. 89-11. But this letterhead does not contradict Dr. Shepherd's sworn

  declaration and deposition testimony that he "was detailed to" FCC Terre Haute


                                            12
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 13 of 19 PageID #: 825




  as a "commissioned . . . Captain with the United States Public Health Service."

  Dkt. 89-9 at 1 (Shepherd Decl. ¶ 2); dkt. 89-8 at 9, 10–11 (Shepherd Dep. 9:1–

  6, 10:16–11:15).

           Second, Mr. Davis does not dispute that his allegations arise out of Dr.

  Shepherd's employment as a dentist. See dkt. 97 at 4 ¶¶ 15–17, 12 ¶¶ 85–91.

  Therefore, Dr. Shepherd is entitled to absolute immunity. See Hui, 559 U.S. at

  812.

           B. Andrew Rupska

           Mr. Davis alleges that Mr. Rupska acted with deliberate indifference by

  failing to exercise his authority as Health Services Administrator to implement

  and supervise established dental policies when addressing Mr. Davis'

  complaints. Dkt. 97 at 4–7, 18–19 (¶¶ 19–21, 26, 32, 46–47, 50). Mr. Rupska

  argues that he's entitled to summary judgment because he "cannot be held

  liable under Bivens" since he "did not directly participate in providing medical

  care to [Mr.] Davis." Dkt. 90 at 13. Mr. Davis responds that, as Dr. Shepherd's

  supervisor, Mr. Rupska received adequate notice to alert him to an excessive

  risk of Dr. Shepherd's alleged deliberate indifference to Mr. Davis' dental needs.

  Dkt. 97 at 19. 1

           Although Mr. Rupska is a nurse, Mr. Davis seeks to hold Mr. Rupska

  accountable only in his capacity as Health Services Administrator. See id. at 4,

  5, 6, 7, 18–19 (¶¶ 19–21, 26, 32, 46–47, 50); see Rasho, 856 F.3d at 479

  ("While [defendants] were themselves medical professionals who might


  1   The Court does not decide whether Dr. Shepherd was deliberately indifferent.

                                                 13
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 14 of 19 PageID #: 826




  ordinarily be held to a different standard than a non-medical prison official, in

  this case [plaintiff] seeks to hold [defendants] accountable as prison

  administrators and policymakers, not treaters."). And non-treating prison

  "officials may reasonably defer to the judgment of medical professionals

  regarding inmate treatment." Giles, 914 F.3d at 1049. "The only exception to

  this rule" is if "they have a reason to believe (or actual knowledge) that prison

  doctors or their assistants are mistreating (or not treating) a prisoner." King,

  680 F.3d at 1018.

        Here, no designated evidence suggests that Mr. Rupska knew or had

  reason to believe that Dr. Shepherd was "mistreating (or not treating)" Mr.

  Davis. Mr. Rupska received Mr. Davis' email about his dental pain on

  December 13, dkt. 89-3, and he responded the next morning, saying that he

  forwarded Mr. Davis' request to the dental department, id.; dkt. 89-2 at 77

  (Rupska Dep. 77:3–6).

        On December 16, Mr. Rupska read Dr. Shepherd's response to Mr.

  Davis, which said that because Mr. Davis did not suffer from "an urgent

  condition," Dr. Shepherd placed him on a wait list and prescribed him an

  antibiotic without seeing him. Dkt. 89-11; dkt. 89-12. After reading this, Mr.

  Rupska said that he "agree[d] with it" and that "if [Mr. Davis] were on the

  street, no other dentist would place [Mr. Davis] ahead of any other patients

  regardless of [his] pain." Dkt. 89-18 at 35–36 (Davis Dep. at 35:19–36:13).

  This does not show that Mr. Rupska knew or should have known about any

  mistreatment of Mr. Davis. Instead, it shows that that Mr. Rupska knew that


                                          14
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 15 of 19 PageID #: 827




  Dr. Shepherd was treating Mr. Davis with antibiotics. Cf. King, 680 F.3d at

  1018.

          Mr. Davis nevertheless contends that Mr. Rupska, "as a supervisor," had

  reason to know that Dr. Shepherd was not treating Mr. Davis properly. Dkt. 97

  at 19. The parties dispute the nature of Mr. Rupska's supervisory role over Dr.

  Shepherd, id. at 4 ¶ 19; dkt. 101 at 5, but even if Mr. Rupska had supervised

  Dr. Shepherd clinically, he could not be held vicariously liable for the acts of a

  subordinate, see Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) ("In a . . . Bivens

  action—where masters do not answer for the torts of their servants—the term

  'supervisory liability' is a misnomer."). Instead, Mr. Davis must show that Mr.

  Rupska "knew of risks with sufficient specificity to allow an inference that

  inaction is designed to produce or allow harm." Vance v. Rumsfeld, 701 F.3d

  193, 204 (7th Cir. 2012) (en banc) (citing Farmer v. Brennan, 511 U.S. 825

  (1994)).

          Here, Mr. Rupska read Dr. Shepherd's December 16, 2015 email

  response to Mr. Davis. Dkt. 89-18 at 35–36 (Davis Dep. 35:19–36:9). But

  nothing in Dr. Shepherd's response email revealed deliberate indifference. See

  dkt. 89-11. Dr. Shepherd's response email noted that a nurse triaged him and

  did not observe "visible swelling or drainage," so Mr. Davis' "condition [wa]s not

  considered life threatening." Id. It also informed Mr. Davis that he had been

  placed on the waiting list and would receive "a prescription for antibiotics to

  counter any underlying problem . . . not visible with obvious swelling and

  drainage." Id. None of this qualifies as objective evidence of mistreatment.


                                          15
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 16 of 19 PageID #: 828




  Additionally, while Mr. Rupska had experience dealing with dental emergencies

  as a nurse, he was not a dentist and thus had little justification for second-

  guessing Dr. Shepherd's dental treatments. Dkt. 89-2 at 12, 23 (Rupska Dep.

  12:6–18, 23:2–7). Accordingly, no evidence suggests that Mr. Rupska was

  aware of any mistreatment of Mr. Davis because of his supervisory position.

         Finally, Mr. Davis seeks to hold Mr. Rupska accountable because he

  allegedly misinterpreted BOP Policy 6400.02. Dkt. 97 at 19. Under that policy,

  all inmates should have access to 24-hour emergency dental care, which

  includes "treatment for relief of severe dental pain" and "acute infections." Dkt.

  97-1 at 10–11. But even if Mr. Rupska incorrectly interpreted and applied FCC

  Terre Haute's dental policy, "a violation of [a] guideline or policy is not

  sufficient to demonstrate deliberate indifference because Bivens claims

  'protect[] against constitutional violations, not violations of departmental

  regulation and practices.'" Collier v. Caraway, No. 2:14-CV-00365-JMS-MJD,

  2017 WL 6316312, at *11 n.4 (S.D. Ind. Dec. 11, 2017) (quoting Estate of

  Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017)). The issue remains

  whether Mr. Rupska knew or should have known that Dr. Shepherd mistreated

  Mr. Davis' tooth pain. See King, 680 F.3d at 1018. Mr. Davis has designated

  no evidence showing a triable question of fact on that issue, so Mr. Rupska is

  entitled to summary judgment. 2




  2Because Mr. Rupska did not violate Mr. Davis' constitutional rights, the Court does not
  consider Mr. Rupska's qualified immunity defense. See Mucha v. Vill. of Oak Brook, 650 F.3d
  1053, 1057–58 (7th Cir. 2011).


                                               16
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 17 of 19 PageID #: 829




        C.    Charles Daniels

        Warden Daniels moved for summary judgment, arguing that he had no

  personal involvement with Mr. Davis' dental care and treatment and did not act

  with deliberate indifference toward Mr. Davis. Dkt. 90 at 11. Mr. Davis

  contends that Warden Daniels "allowed, knew of or consented to Dr.

  Shepherd's conduct" and misapplied BOP policy. Dkt. 97 at 15.

        As discussed above, "non-medical officials may reasonably defer to the

  judgment of medical professionals regarding inmate treatment," Giles, 914

  F.3d at 1049, unless "they have a reason to believe (or actual knowledge) that

  prison doctors or their assistants are mistreating (or not treating) a prisoner,"

  King, 680 F.3d at 1018. None of Mr. Davis' designated evidence suggests that

  Warden Daniels knew or had reason to believe that Dr. Shepherd mistreated or

  failed to treat Mr. Davis. Warden Daniels' only personal involvement with this

  case was when he denied Mr. Davis' request for administrative review. Dkt. 89-

  7. His response to that request stated that "only life[-]threatening issues are

  considered urgent to the point of being seen before other complaints" and that

  Mr. Davis' symptoms were "routine in nature." Id. He also noted that the

  dentist would "not prescribe [Mr. Davis] a stronger pain medication for this

  type of complaint," described Dr. Shepherd's antibiotic prescriptions for Mr.

  Davis, drew attention to the availability of over-the-counter pain medication,

  and acknowledged the possibility of "re-evaluation" if his condition worsened.

  Id. The evidence thus shows that Warden Daniels considered Mr. Davis'




                                          17
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 18 of 19 PageID #: 830




  condition and the treatment he received for it and did not know (or have reason

  to believe) that Mr. Davis suffered from any mistreatment.

         Still, Mr. Davis contends that Warden Daniels had notice of his request

  for pain medication and "actively and affirmatively refused the complaint by

  misconstruing the policy which he was responsible to interpret and

  administer." Dkt. 97 at 17. But again, a defendant's breach of a prison policy

  alone does not establish a constitutional violation. See Collier, No. 2:14-CV-

  00365-JMS-MJD, 2017 WL 6316312, at *11 n.4. And no evidence suggests

  that Warden Daniels acted with the requisite degree of culpability (something

  like recklessness). Giles, 914 F.3d at 1049. Warden Daniels is therefore

  entitled to summary judgment. 3

                                            IV.
                                         Conclusion

         Defendants' motion for summary judgment, dkt. [89], is GRANTED.

  Final judgment will issue in a separate entry.

  SO ORDERED.

  Date: 11/25/2020




  3The Court therefore does not consider whether Warden Daniels would be entitled to qualified
  immunity. See Mucha, 650 F.3d at 1057–58.

                                              18
Case 2:17-cv-00467-JPH-DLP Document 107 Filed 11/25/20 Page 19 of 19 PageID #: 831




  Distribution:

  Rachana Nagin Fischer
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  rachana.fischer@usdoj.gov

  Justin R. Olson
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  justin.olson2@usdoj.gov

  Sarah L. Ottinger
  sottinger1010@gmail.com

  Mark W. Sniderman
  FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
  msniderman@findlingpark.com

  Shelese M. Woods
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  shelese.woods@usdoj.gov




                                       19
